DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 2/5/2021. Amendments received on 2/5/2021 have been entered. As per applicant claims 6 and 10 are canceled. Accordingly claims 1-5, 7-9 and 11-21 are pending.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 4, term “the control center” should be “a control center” since the limitation regarding the control center in independent claim 1 has been deleted with the current amendments.
  Appropriate correction is required.
Drawings
The drawings are objected to because the drawing in a non-provisional application must show every feature of the invention specified in the claims. MPEP 1.83 states that conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation ( e.g., a labeled rectangular box), however in this case that rectangular box 34 (communication terminal), box 12 (lighting device), 16 (beacon) are essential for a proper understanding of the invention and should be labeled as such.
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US Pub 2014/0106735) in view of Liu et al. (US Pub 2017/0339771).
As of claims 19 and 20, Jackson discloses a system for controlling at least one controllable device (via controllable devices 151, 152, 153; see fig. 11) arranged in a preset region, comprising: 
the controllable device comprising an illuminant (via lighting device 151; see fig. 11),
A transmitting device wirelessly emitting a radio signal with identification data specific to the transmitting device, wherien the at least one controllable device is assigned to the transmitting device (via RF beacon 16 periodically broadcasting a beacon ID unique to each RF beacon, an application identifier and a scheduling server address; see paragraph [0233] and assigning the beacons to different room or zone where the controllable devices are located; see paragraphs [0151] and [0252]),
A communications terminal for controlling the controllable device and/or the transmitting device, wherien the communications terminal is formed to receive the radio signal and to evaluate it for capturing the specific identification data (via portable electronic device 13 receiving the signals from the RF beacon 16; see paragraph [0242]),
An ascertaining unit for ascertaining the at least one controllable device assigned to the transmitting device based on the captured specific identification data (via presenting menu page to control controllable devices corresponding to the location based on the RF beacon ID; see paragraphs [0256]-[0257]),

However Jackson does not explicitly disclose that the transmitting device is at 5least partially supplied with electrical energy for its intended operation via an energy transfer channel from the one or more illuminants to the transmitting device.
Liu discloses a lamp 1 (illuminant) and a Bluetooth module 13 (transmitting device) arranged in the lamp 1 (see fig. 1), wherien the Bluetooth module 13 is supplied with electrical energy for its intended operation via an energy transfer channel from the deriver 12 of lamp 1 (see fig. 1; also see paraqgrpah [0022]).
From the teaching of Liu it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jackson and to include the function of connecting the controllable device and the beacon as taught by Liu so the beacon needs no battery built-in, and there is no general need for changing battery when the battery power is low in the beacon device.
Claims 1-5, 7-9, 11-12, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Pub 2014/0106735) in view of Mohan (US Pub 2015/0076993) and further in view of Liu et al. (US Pub 2017/0339771).
As of claim 1, Jackson discloses a method for controlling at least one controllable device (via controllable devices 151, 152, 153; see fig. 11) arranged in a preset region by operation of a communications terminal (via portable electronic device 13; see fig. 
assigning the at least one controllable device to the transmitting device (via assigning the beacons to different room or zone where the controllable devices are located; see paragraphs [0151] and [0252])
 receiving the radio signal by operation of the communications terminal (via portable electronic device 13 receiving the signals from the RF beacon 16; see paragraph [0242]), 
evaluating the radio signal for capturing the specific identification data (via capturing the RF beacon ID, application identifier and the control processor ID ; see paragraphs [0242]-[0244]),
 ascertaining the at least one controllable device assigned to the transmitting device based on the captured specific identification data (via presenting menu page to control controllable devices corresponding to the location based on the RF beacon ID; see paragraphs [0256]-[0257]), 
establishing a communication link between the at least one device and the communications terminal (via stabling the  connection between the portable electronic device and at least on controllable device; see paragraph [0256]-[0257])  , and 
communicating data corresponding to a control command for controlling the at least one device and/or the transmitting device (via portable electronic device 13 
Jackson does not explicitly disclose that the controllable device comprises a transmitting device configured to wirelessly emit a radio signal with identification data specific to the controllable device.
Mohan discloses a light fixture 110/202 comprising a transmitting device (via controller 235 and communication interface 250) configured to wirelessly transmit radio signal with identification information that uniquely identifies the light fixture (see paragraph [0024]). Mohan discloses that the light fixture 110/220 uses the controller and communication interface to transmit identification information and receive control commands from a central controller (see paragraph [0034]).
In combination, Johnson discloses that the mobile device transmits control signals to a central controller (via portable electronic device 13 transmitting control actions to a control processor 19 and the control processor 19 forwarding the control actions to the controllable devices; see fig. 14; also see paragraphs [0163] and [0176] and [0275]). Mohan discloses that a light fixture comprises a transmitting device (via controller 235 and communication interface 250) to receive control command from a central controller (see paragraph [0034]). So it would have been obvious to one having ordinary skill in the art to combine the teaching of Johnson and Mohan to include a communication interface in a device to transmit identification data (as taught by Mohan) and use a communication terminal to communicate with a device (as taught by Johnson) and the result would have been predictable wherien a controllable device 
With respect to the limitation, wherein the transmitting device is at least partially supplied with electrical energy for its intended operation via an energy transfer channel from the one or more illuminants to the transmitting device, communication interface 250 and controller 235 are powered by the power source which provides power to light fixture 220 (see paragraph [0023]). In order to further support Examiner’s assertion that it would have been obvious to supply electrical energy to the transmitting device from the illuminants, Liu discloses a lamp 1 (illuminant) and a Bluetooth module 13 (transmitting device) arranged in the lamp 1 (see fig. 1), wherien the Bluetooth module 13 is supplied with electrical energy for its intended operation via an energy transfer channel from the deriver 12 of lamp 1 (see fig. 1; also see paraqgrpah [0022]).
From the teaching of Liu it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jackson and to include the function of connecting the controllable device and the beacon as taught by Liu so the beacon needs no battery built-in, and there is no general need for changing battery when the battery power is low in the beacon device.
As of claim 2, Jackson discloses ascertaining includes providing enabling data, which allows the controllable device to execute the control command of the communications terminal, and/or allows the communications terminal to pass the control command to the controllable device (via determining use access level and providing user control application displaying a menu pages shown in figs. 8-10 to allow the user to control the controllable devices; see paragraphs [0269]-[0273]).  

As of claim 4, Jackson discloses ascertaining includes installing a specific computer program for a computer unit of the communications terminal (via installing a control application on the portable electronic device 13 and loading a project file corresponding to the control processor 19; see paragraphs [0238] and [0263]).  
As of claim 5, Jackson discloses ascertaining includes matching with a database, which contains data at least with respect to the lighting device, the at least one controllable device and the preset region (via a database comprising a floor plan and the controllable device in different areas of a home/building; see paragraphs [0252] and [0270]).
As of claim 7, Jackson discloses establishing the communication link includes establishing a communication link with the control center, wherein the at least one controllable device is controlled via the control center (via portable electronic device 13 transmitting control actions to a control processor 19 and the control processor 19 forwarding the control actions to the controllable devices; see fig. 14; also see paragraphs [0163] and [0176] and [0275]). 
 As of claim 8, Jackson discloses for the purpose of authentication of the position of the communications terminal, the position data is matched with the preset region and 
As of claim 9, Jackson discloses that the enabling data includes authorization information, wherein the authorization information is specific to an individual preset communications terminal or to a preset group of communications terminals (via control processor 19 transmitting menu pages (see figs. 8-10) to the portable electronic device 13 based on the user and the device and the device’s location; see paragraph [0272]-[0273]).  
As of claim 11, Jackson discloses that a setting profile associated with the communications terminal is used for controlling the at least one controllable device (via controlling devices based on the user ID and the location, for example, controlling lighting based on user preferred lighting set point; see paragraph [0257]-[0258]). 
As of claim 12, Jackson discloses controlling the at least one controllable device is effected in automated manner according to the setting profile as soon as the communications terminal receives the radio signal (via receiving the location of the portable electronic device and the user ID and executing a default control action according to the location and the user ID; see paragraph [0017]).  

As of claim 15, Jackson discloses controlling also includes controlling the transmitting device (via portable electronic device 13 transmitting one or more signals to the beacon 16 and beacon 16 forwarding the signals to the control processor, hence controlling the beacon to forward the signals; see paragraphs [0274]-[0275]).  
As of claim 16, Jackson discloses controlling the at least one controllable device is effected at least partially in an automated manner based on at least one suitable parameter (via receiving the location of the portable electronic device and the user ID and executing a default control action according to the location and the user ID; see paragraph [0017]).
As of claim 17, Jackson discloses when the communications terminal receives the radio signal, updates for computer programs are proposed (via portable electronic device receiving application identifier from beacons and automatically installing application and downloading page ID; see paragraphs [0210] and [0218]).  
As of claim 18, Jackson discloses updates are carried out in an automated manner as soon as the communications terminal gets into communication range to the transmitting device (via portable electronic device receiving application identifier from beacons and automatically installing application and downloading page ID; see paragraphs [0210] and [0218]). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Mohan, Liu and further in view of Baker et al. (US Pub 2017/0038787).
As of claim 13, combination of Jackson, Mohan and Liu discloses all the limitations of the claimed invention as mentioned in claim 11 above, however it does not explicitly disclose controlling the at least one controllable device includes taking an initial setting in automated manner if the communications terminal is outside of a reception range with respect to the radio signal.  
Baker discloses a load control system comprising a controllable devices (150, 2, 144, lamps, shutter TV; see fig. 1), mobile device 183 and a system controller 110 (see fig. 1). Baker discloses that the beacon device 184 (see paragraph [0050) are used in the system to determine location of the mobile device in the house to control the devices according to the users location (see paragraph [0049] and [0051]). Baker discloses that the based on the location of the mobile device the system turns the devices on or off. For example, based on the detection of the occupant’s mobile device 182 within a space of the controllable device, the system controller turns the device ON and based on vacancy situation (mobile device away) the system controller turns the device OFF (initial setting; see paragraphs [0074]-[0075]).
From the teaching of Baker it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Jackson Mohan and Liu to include the function of setting initial setting of a device based on .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angermann (US Pub 2002/0197963) discloses a lighting device 2 comprising a beacon 9’ wherien the power supply of the lighting device is the power supply of the beacon 9’ (see paraqgrpah [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/Primary Examiner, Art Unit 2683